                                           Case 3:21-cv-00971-JSC Document 4 Filed 02/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RYAN CHARLES MATLOCK,                              Case No. 21-cv-00971-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     B. KIBLER,
                                                        Defendant.
                                  11

                                  12          Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus under 28 U.S.C. § 2254.

                                  14           A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  15   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  16   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  17          Petitioner was convicted in San Joaquin County, and he is incarcerated in Kern County,

                                  18   both of which are within the venue of the Eastern District of California. See 28 U.S.C. § 84.

                                  19   Accordingly, in the interest of justice, this case is TRANSFERRED to the United States District

                                  20   Court for the Eastern District of California.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 9, 2021

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
